Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan C. Wisecup on March 8, 2022.
The application has been amended as follows: 
CLAIMS
Claim 21, at line 3: --in a xylene rerun column-- has been inserted after “heavy effluent”.
Claim 21, at line 5: “in a xylene rerun column” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chen et al. (US 4,101,595) discloses a method for producing para-xylene (PX) (see Figure; column 14, line 16, to column 15, line 24), the method comprising:
separating a C8 aromatic-containing composition (i.e., in line 5) into a xylene-containing effluent (i.e., in line 8) and a heavy effluent (i.e., in line 7), wherein the xylene-containing effluent 8 comprises PX, ethylbenzene (EB), and one or both of meta-xylene (MX) and ortho-xylene (OX) (i.e., the effluent in line 8 comprises xylenes having a proportion of p-xylene in excess of the equilibrium value, wherein xylenes are either supplied by line 1 or formed by the conversion of ethyl benzene to xylenes in an ethyl benzene converter 2; and also unconverted ethyl benzene; see column 14, lines 20-47);
recovering PX from the xylene-containing effluent 8 in a PX recovery unit (i.e., a paraxylene crystallizer 9; see column 14, lines 53-64) to produce a PX product (i.e., high purity
p-xylene withdrawn as product by line 10) and a PX-depleted stream comprising EB and one or both of MX and OX (i.e., through line 11);
	passing the PX-depleted stream 11 to an isomerization unit (i.e., catalytic isomerizer 13);
isomerizing at least a portion of the MX, OX, or both in the PX-depleted stream 11 in the isomerization unit 13 to PX to produce an isomerate;
passing a first portion of the isomerate (i.e., via line 18) to an EB dealkylation unit (i.e., an ethyl benzene converter 2) and dealkylating at least a portion of EB in the first portion of the isomerate 18 to produce a dealkylation effluent (i.e., via line 3) comprising one or more C7- compounds; and
passing a second portion of the isomerate (i.e., via line 14), after combining with the dealkylation effluent 3, to a stripper 16 to remove C8- compounds, such as benzene and toluene (i.e., via line 17).
Abichandani et al. (US 5,705,726) discloses a method for producing para-xylene (PX) (see
FIG. 1; generally, column 6, line 29 to column 7, line 41), the method comprising:
separating a C8 aromatic-containing composition (i.e., a mixed xylenes feed supplied by line 1) into a xylene-containing effluent (i.e., a stream containing most of the PX, through line 11) and a heavy effluent (i.e., a stream containing most of the aromatics heavier than C8’s that are present in the mixed xylene feed, through line 12) in a xylene rerun column (i.e., in a xylene splitter 2; see column 6, lines 29-45), wherein the xylene-containing effluent 11 comprises PX, EB, and one or both of MX and OX (i.e., the stream 11 contains most of the PX and may also contain most of the MX; EB from the mixed xylenes feed 1 is further contained in stream 11);
	recovering PX from at least a portion of the xylene-containing effluent 11 in a PX recovery unit (i.e., a unit for para-xylene separation and removal 20) to produce a PX product (i.e., via line 22) and a PX-depleted effluent (i.e., via line 24);
	dealkylating at least a portion of EB in the PX-depleted effluent 24 in an EB dealkylation unit (i.e., a first reactor 30 containing a first catalyst effective for ethylbenzene conversion while minimizing xylene loss) to produce a dealkylation effluent (i.e., via line 32) comprising one or more C7- compounds;
	separating the dealkylation effluent 32 to remove at least one aromatic (i.e., “Optionally, the ethylbenzene depleted product from the first reactor may be directed to a suitable process (not shown), such as distillation, a suitable molecular sieve, or membrane separation means, for separation and removal of at least one aromatic, such as benzene, from the stream prior to directing the stream to the second reactor,” see column 6, line 67, to column 7, line 10);
isomerizing at least a portion of the MX, the OX, or both from the dealkylation effluent after the removal of the at least one aromatic in an isomerization unit (i.e., a second reactor 40, which contains a catalyst suitable for isomerization of xylenes; see column 6, lines 60-65; also column 5, lines 29-40) to produce an isomerate (i.e., via line 42); and
subjecting the isomerate 42 to a product separator 50 to remove excess hydrogen (i.e., via line 32, for purging via line 52 or recycling to the first and second reactors 30,40) from the liquid products, and then subjecting the liquid products to a stabilizer 60 that performs a distillation process to separate compounds having a lower boiling point than ethylbenzene, such as benzene and toluene (i.e., via line 64) from a mixed xylenes containing stream (i.e., via line 62).
Bilaus et al. (US 2017/0362143) discloses a membrane isomerization unit with a catalytic membrane (i.e., a xylenes isomerization reactor 150 that is a catalytic membrane reactor (CMR) comprising a catalytic membrane; see paragraphs [0036]-[0038]).
Miller et al. (US 2005/0167338) discloses a membrane separation unit (i.e., a membrane device 140; FIG. 1) for separating a xylene-containing stream into a permeate that is PX-rich (i.e., a stream of permeate through conduit 144) and a retentate that is PX-lean (i.e., a stream of non-permeate through conduit 142).
The prior art fails to disclose or adequately suggest the claimed method for producing para-xylene (PX) wherein, in particular, the method includes the steps of isomerizing at least a portion of meta-xylene (MX) and/or ortho-xylene (OX) in a para-xylene depleted stream obtained from a PX recovery unit in a membrane isomerization unit with a catalytic membrane to produce an isomerate; passing the isomerate to a membrane separation unit; subjecting the isomerate to the membrane separation unit to produce a permeate that is PX-rich and a retentate that is PX-lean; and passing the retentate to an ethylbenzene (EB) dealkylation unit to dealkylate at least a portion of EB in the retentate to produce a dealkylation effluent comprising one or more C7- compounds.  
In addition, the prior art fails to disclose or adequately suggest the claimed method for producing PX wherein, in particular, the methods includes the steps of dealkylating at least a portion of EB in a PX-depleted effluent obtained from a PX recovery unit in an EB dealkylation unit to produce a dealkylation unit comprising one or more C7- compounds; separating the dealkylation effluent into a C7- effluent, an EB-depleted effluent, and a bottoms stream; isomerizing at least a portion of the MX and/or OX in the EB-depleted effluent to PX in a membrane isomerization unit with a catalytic membrane to produce an isomerate; and subjecting the isomerate to a membrane separation unit to produce a permeate that is PX-rich and a retentate that is PX-lean.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774